DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Applicant’s election without traverse of claims 1-2 and 4-8 in the reply filed on December 22 is acknowledged. Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being obvious over Liu et al. (US20170145311).
Regarding claim 1, Liu discloses a silicon etching solution (paragraph 0002), comprising: a phenol compound represented by the Formula (1) as recited in the instant claim (p-aminophenol, paragraph 0057), a quaternary ammonium compound (paragraph 0039); and water (paragraph 0037), wherein a pH is from 11-13.5 (paragraph 0048), wherein R1 is a hydrogen atom, R2 is a hydroxy group.  The pH range disclosed by Liu overlaps with the range disclosed in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
	Regarding claim 2, Liu discloses wherein a concentration of the quaternary ammonium compound is 1 mass% to 30 mass% (paragraph 0041), and a concentration 
Regarding claim 4, Liu discloses wherein a concentration of the quaternary ammonium compound is 10 mass% to 20 mass% (paragraph 0041).  
Regarding claim 5, Liu discloses wherein a concentration of the phenol compound is 0.1 mass% to 10 mass% (paragraph 0064).  
Regarding claims 6 and 7, Liu discloses wherein the phenol compound comprises p-aminophenol (paragraph 0057).
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being obvious over Liu et al. (EP3351658).
Regarding claim 1, Liu discloses an etching solution (abstract), comprising: a phenol compound represented by the Formula (1) as recited in the instant claim (1,2,4-benzentriol, paragraph 0030), a quaternary ammonium compound (paragraph 0033); and water (paragraph 0027), wherein a pH is 10 or more (paragraph 0024), wherein R1 is a hydroxy group, R2 is a hydroxy group.  The pH range disclosed by Liu encompasses the range disclosed in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
	It is noted that claim 1 is drawn to a composition claim and the recitation of "silicon etching solution" is considered as intended use of the claimed composition/function of the claimed composition.  A composition claim covers what the composition is not what the composition does and "Likewise the intended use of 
Regarding claim 8, Liu discloses the solution comprising 5 mass% to 30 mass% tetramethylammonium hydroxide (paragraphs 0034 and 0038), which overlaps with the range recited in the instant claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/JIONG-PING LU/
Primary Examiner, Art Unit 1713